Citation Nr: 1223826	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO. 08-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for PTSD for the period prior to June 13, 2008.

2. Entitlement to service connection for hypertensive vascular disease, to include as secondary to the Veteran's service connected PTSD. 



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. A September 2006 rating decision granted a 50 percent evaluation for PTSD effective October 6, 2005 (the date of receipt of the Veteran's claim. 

In a June 2008 supplemental statement of the case, the RO granted a 100 percent rating for PTSD from June 13, 2008 (the date of a VA mental disorders examination). Since the increase constitutes a full grant of the benefit sought, the Veteran's appeal concerning the issue of entitlement to a rating in excess of 50 percent for the PTSD for the period beginning June 13, 2008 has been resolved. 

This issue was denied in a May 2010 Board decision. However, in an October 2011 rating decision, the United States Court of Appeals for Veterans Claims (Court) vacated that issue and remanded it for further consideration. It now returns before the Board.

The issue of entitlement to service connection for hypertensive vascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to June 13, 2008, the Veteran's PTSD was manifested by severe symptomatology such as hallucinations and delusions, severe sleep disturbances, and occasional suicidal ideation, consistent with a finding of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a 100 percent rating is warranted from October 6, 2005, the date of claim for increase. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2012).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board presently grants the Veteran a 100 percent evaluation effective the date of receipt of his claim for an increased rating of PTSD, and the issue of service connection for hypertensive vascular disease is being remanded for further development. In light of the favorable disposition of the Veteran's PTSD claim, and the remand of the Veteran's hypertensive vascular disease claim, a further discussion of the VCAA is not necessary.

The Merits of the Claim - Increased Rating for PTSD

The Veteran claims that an increased rating, to 100 percent, is warranted for his service connected PTSD, prior to June 13, 2008. Resolving all doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted from the date of the Veteran's claim for an increased rating.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2012). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board must consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

As noted above, in October 2005 the Veteran filed a claim for an increased rating for his psychiatric disorder. Prior service connection being granted for PTSD, service connection was in effect for a generalized anxiety disorder with depression, evaluated at 10 percent from November 1, 1982, and then noncompensably rated from August 1, 1995. In November 2005, he submitted a statement that he was being treated for PTSD, and he submitted a stressor statement. 

The Veteran submitted a June 2005 letter from private psychiatrist Dr. E.W.H. of the Goldsboro Psychiatric Clinic; the physician diagnosed him with chronic PTSD and chronic major depression, and assigned him a GAF of 30. His symptoms of PTSD were described as "nightmares at least one to two times per week, waking in a panic and sweats, lasting two minutes," flashbacks once per week, easy startle response, hypervigilance, impaired recent memory, and difficulty falling and staying asleep (averaging four hours of sleep a night). Dr. E.W.H. also described "hallucinations and illusions" where the Veteran hears cars drive up to his residence two to five times per week, hears noises in the house once per week, and sees moving shadows out of the corner of his eye two to five times per week. He is described as being depressed 50 percent of the time with low energy, little interest in things, and crying spells. The Veteran reported being suicidal at times. Dr. E.W.H. found that the Veteran was "moderately compromised in his ability to sustain social relationships and also unable to sustain work relationships." The psychiatrist stated that he considered the Veteran "permanently and totally disabled and unemployable." 

Goldsboro uses a standard pre-printed patient assessment form (PAF), which in turn uses multiple-choice responses as well as "yes or no" responses. As a basis for the letter reported above, during the Veteran's initial May 2005 visit, in addition to the symptoms described in the June 2005 letter, the Veteran noted that he did not experience panic attacks or intrusive thoughts. A symptoms checklist shows the Veteran reported being angry all of the time; feeling sad and agitated often; and having mood swings and a low energy level often. An October 2006 PAF showed nightmares four to five times a week, flashbacks two to three times a week, panic attacks two to three times a week, easy startle response, and hypervigilance. He reported sleeping 15 hours with medication or four hours without medication. He stated he rarely socialized and that his memory was impaired. On the hallucinations checklist, the Veteran stated he heard cars drive up, footsteps or noises in the home, and saw shadows moving. 

Additional Goldsboro records appear to be handwritten progress notes by Dr. E.W.H., and include an October 2005 note indicating that the Veteran was having combat-related nightmares and difficulty sleeping. In November 2005 he reported being unable to tolerate Seroquel, but that he slept for six hours. A February 2006 note stated the Veteran stayed home most of the time; in April 2006 his "PTSD [is] about the same;" and in June 2006 he was noted to be "depressed most of the time." In August 2006, the Veteran reported "crazy dreams, not so much combat," no flashbacks, and no panic attacks. By January 2007 he was sleeping in, and had no combat nightmares, but was content to sit around the house. He also had quit drinking alcohol two months previously. He continued sleeping better (though 10-12 hours), without nightmares in October 2007. In January 2008, he started having nightmares again twice a week, and was sleeping 12 hours a night. By July 2008 he was sleeping for eight hours, having nightmares twice a week, and flashbacks once a week. 

In August 2006, the Veteran was afforded a VA PTSD examination; the claims file was available and reviewed in conjunction with the examination. The Veteran complained of a bad temper, illusions where he would see things out of the corner of his eye, hypervigilance, and poor sleep due to nightmares five or six times a month. He stated he had intrusive thoughts and that he was anxious. He denied suicide attempts, panic attacks, or substance abuse problems. He described his employment history as last working five years previously, doing electric work. He stated he worked regularly and did not miss any work because of any psychiatric symptoms. He quit after five years and had not worked since. Regarding activities of daily living, he did chores around the house and took care of his daily needs. Socially, he lived with his wife, had few friends, and had five children, with whom he was not close. His activities included watching television or fishing. 

On mental status evaluation the Veteran was alert, cooperative and appropriately dressed. He had no loosened associations or flight of ideas. His mood was slightly  tense and withdrawn. His affect was appropriate, and he was oriented to person, place and time. He had no homicidal or suicidal thoughts, there was no impairment of his thought processes or communications, and there were no delusions, hallucinations, ideas of reference or suspiciousness. His memory, both remote and recent, appeared to be good. His insight, judgment and intellectual capacity were adequate. He did report nightmares and intrusive thoughts. He was diagnosed with PTSD with some impairment of interpersonal interactions, and assigned a GAF of 54. 

In a September 2006 rating decision the RO evaluated the Veteran's PTSD as 50 percent disabling from October 6, 2005; the date of his increased rating claim. 

In June 2008, the Veteran was afforded an additional VA PTSD examination; the claims file and medical records were reviewed in conjunction with the examination. During the examination the Veteran stated that the medication Dr. E.W.H. prescribed helped with his nightmares but was causing him fatigue and decreased motivation, so the dosage had to be cut back. He described being married for more than 20 years to his current wife, and that he stayed isolated in the home they shared. He stated he had four children, but that none of them talked to him. He described his only leisure activity as watching television. He reported verbally "lashing out" at his wife. He also reported that he had quit drinking alcohol at one point, but that he was back to drinking two to three times a week, drinking half to a full pint per episode. 

On mental status examination the Veteran was clean, neatly groomed and appropriately dressed. He was lethargic but cooperative. His speech was unremarkable, his affect constricted, and his mood was anxious and depressed. He stated his mood was generally the same, but some days were worse. He had a disturbance of attention; he was easily distracted, had difficulty keeping up with the conversation and trouble maintaining focus. He was, however, oriented to person, place and time. His thought process was unremarkable, and he had suicidal ideation. 

The examiner noted that the Veteran had problems with daily living, in that he would get lost and disoriented while driving. His remote memory was normal, his recent and immediate memory were mildly impaired. He had an increase in motivation problems, was more isolative, nightmares averaging once to twice a week, avoided stimuli that would remind him of combat, had impaired social relationships and anhedonia. He was sleeping about 12 hours at night and then an additional two hours in the day, with his medication causing extreme fatigue. He was diagnosed with PTSD with depression, and alcohol abuse with social isolation. He was assigned a GAF score of 51. The examiner noted the Veteran was moderately to severely impaired by both his PTSD symptoms and the effects of his medications. Socially, he was noted to be severely impaired and occupationally, totally impaired. 

In a June 2008 supplemental statement of the case the RO increased the Veteran's rating for PTSD to 100 percent disabling, effective June 13, 2008 (the date of the June 2008 VA examination). 

As noted in the introduction, the grant of a 100 percent rating for PTSD from June 13, 2008 constituted a full grant of the benefit sought on appeal concerning the period starting June 13, 2008. 

For the period prior to June 13, 2008, the Board finds that the evidence is in equipoise as to the question of whether the Veteran is entitled to a 100 percent evaluation for his service connected PTSD. The letter and progress notes from treatment by Dr. E.W.H. showed sleep impairment, nightmares related to combat, and isolating behavior. Dr. E.W.H also found the Veteran to have a GAF of only 30, indicative of serious impairment in communication or judgment or inability to function in almost all areas, and specifically indicated that the Veteran was permanently and totally disabled and unemployable. This symptomatology is consistent with a finding of total occupational and social impairment, and a 100 percent rating is warranted.

The August 2006 VA examination noted the Veteran was irritable and short-tempered, though there were no indications of periods of violence. He also had difficulty with sleep, nightmares, and he was anxious. He was withdrawn and tense, but there was no indication of a change in speech. The VA examiner assigned a GAF of 54, which indicates moderate symptoms of PTSD. While this examination suggests a slight improvement in the Veteran's symptoms, considering the letter and progress notes from treatment by Dr. E.W.H, the improvement clearly is not sustained. 

For the entire period of the appeal, the Veteran's symptoms approximate findings consistent with a  100 percent rating. 


ORDER

A 100 percent rating for PTSD is granted effective October 6, 2005.


REMAND

The Veteran's claim of service connection for hypertensive vascular disease was remanded by the Board in May 2010 for a VA medical examination by a physician, who was to provide an opinion as to whether the Veteran's hypertension was caused or aggravated by his PTSD. The Board directed that the examiner was to provide an explanation for the disorder, including a discussion of any alternative etiology; and that an abstract of the VETS study REFERRED TO BY THE EXAMINER AT THE FEBRUARY 2009 VA EXAMINATION BE ATTACHED TO THE OPINION. 

The examination conducted in February 2011 was conducted by a physician's assistant, not a physician. That examination further did not provide any etiological opinion. 

While an addendum medical opinion was obtained in August 2011 from a medical doctor, there is no indication that this doctor has ever examined the Veteran. Further, the rationale provided in that addendum opinion is very limited; the examiner simply states that the predominance of the medical literature does not support PTSD as a cause of or aggravation of hypertension; the examiner does not note any specific literature, including the VETS study, an abstract of which was requested to be associated with the examination report. 

Based on all of these issues therefore, the Board finds that there has not been substantial compliance with its prior remand instructions.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders. Stegall v. West, 11 Vet. App. 268, 271  (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id. This issue must be remanded in order that the Veteran may be provided with a further VA examination that offers an etiological opinion with reasons and bases, as directed in the Board's prior remand. 


Accordingly, this issue is REMANDED to the AMC for the following action:

1. As it has now become relevant to this case, the AMC must obtain, either from the Veteran, the internet, the examiner who conducted the February 2009 VA examination, or any other source, the VETS study referred to by the examiner in the February 2009 examination.

2. The AMC must also ask the Veteran if he has any further evidence to submit regarding the hypertension claim that has not been included in the record - provide necessary authorizations for the release of any such information.

3. Schedule the Veteran for a VA hypertension examination by a physician. All indicated tests and studies are to be performed. The following considerations will govern the examination:

a. The claims folder and a copy of this remand must be made available to the physician for review of the case. 

b. The physician must provide an opinion whether the Veteran's hypertension was caused or aggravated by his PTSD; or from any other cause ("alternative etiology"). 

c. The physician MUST provide a detailed explanation for his or her opinion, including alternative etiology, and a discussion of the VETS study referred to by the February 2009 examiner. 

d. The physician is advised that the law requires the Board to evaluate medical opinion evidence by inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches with identification of the evidence of record.  The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

4. After completion of the above and any additional development deemed necessary, the issue on appeal will be reviewed with consideration of all applicable laws and regulations. The AMC should evaluate the claim based on all theories of entitlement presented by the Veteran. If any benefit sought on appeal remains denied, the Veteran and his representative will be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case will be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


